        1                                                                                         ASH

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Sasha Douglas Irwin,                           No. CV 18-03409-PHX-SRB (DMF)
       10                        Plaintiff,
       11    v.                                             ORDER
       12
             Tanner Davison, et al.,
       13
       14                        Defendants.
       15
       16          On or about September 28, 2018, Plaintiff Sasha Douglas Irwin, who is confined in
       17   a Maricopa County Jail, filed a pro se Complaint in Maricopa County Superior Court.
       18   Defendants were served shortly thereafter, and, on October 23, 2018, timely removed the
       19   matter to this Court and paid the filing fee. By Order dated November 20, 2018, the Court
       20   dismissed the Complaint with leave to amend because Plaintiff had failed to comply with
       21   Rule 3.4 of the Local Rules of Civil Procedure. Plaintiff was provided with 30 days in
       22   which to file an amended complaint that cured the deficiencies identified in the Order.
       23          On December 21, 2018, Plaintiff filed a First Amended Complaint (Doc. 5). The
       24   Court will order Defendant Davison to answer Count One of the First Amended Complaint
       25   and will dismiss the remaining claims and Defendants without prejudice.
       26   I.     Statutory Screening of Prisoner Complaints
       27          The Court is required to screen complaints brought by prisoners seeking relief
       28   against a governmental entity or an officer or an employee of a governmental entity. 28


TERMPSREF
            1   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            2   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            3   relief may be granted, or that seek monetary relief from a defendant who is immune from
            4   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            5          A pleading must contain a “short and plain statement of the claim showing that the
            6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
            7   not demand detailed factual allegations, “it demands more than an unadorned, the-
            8   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            9   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        10      conclusory statements, do not suffice.” Id.
        11             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        12      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        13      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        14      that allows the court to draw the reasonable inference that the defendant is liable for the
        15      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        16      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        17      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        18      allegations may be consistent with a constitutional claim, a court must assess whether there
        19      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        20             But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        21      must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        22      (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
        23      standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        24      U.S. 89, 94 (2007) (per curiam)).
        25      II.    First Amended Complaint
        26             In his four-count First Amended Complaint, Plaintiff names Maricopa County
        27      Sheriff’s Deputies Tanner Davison, D. Mascorro, J. Pittman, and G. Lessor as Defendants.
        28      Plaintiff seeks monetary relief, and “want[s] all criminal charges from this incident


TERMPSREF
                                                               -2-
            1   dismissed.”
            2          Plaintiff styles Count One as an excessive force claim.1 Plaintiff alleges that on
            3   November 11, 2017, he “was in fear for [his] life and needed help so [he] asked several
            4   people to call the police for [him].” Police were alerted to an “unknown trouble” and that
            5   “someone was screaming inaudible things,” and responded to the scene. When they
            6   arrived, “sheriff’s deputies” surrounded Plaintiff, “gang tackled” him, and placed him in
            7   handcuffs. While handcuffed and lying face down on the ground, Defendant Davison
            8   started “punching [Plaintiff] repeatedly in the face and body.” Plaintiff began choking on
            9   his own blood, “quit breathing,” and had to be rushed to a hospital and revived. Plaintiff
        10      spent the next five days in a coma on life support.
        11             Plaintiff styles Count Two as related to “unlawful deadly force,” and largely
        12      reasserts his allegations from Count One. The Court will construe this claim as another
        13      claim of excessive force, and will dismiss it as duplicative of Count One.
        14             Plaintiff styles Count Three as an illegal search and seizure under the Fourth
        15      Amendment. Plaintiff alleges that “since all [police] knew from the dispatcher was that
        16      there was an unknown trouble and someone was screaming,” police had no reason to think
        17      that Plaintiff had committed a crime. Nevertheless, Plaintiff alleges that Mascorro,
        18      Pittman, and Lessor “illegally seized” him, and “the police report says that they searched
        19      me so they must have done that” too.
        20             Plaintiff styles Count Four as a due process claim, and alleges that the Defendants
        21      unlawfully arrested him because they “had no probable cause.” As such, the Court will
        22      construe this claim as a second claim of unlawful arrest, and dismiss it as duplicative of
        23      Count Three.
        24      III.   Failure to State a Claim
        25             To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
        26
                       1
        27               Although Plaintiff cites the Fourth, Fifth, and Fourteenth Amendments as relevant
                to this claim, it appears from Plaintiff’s allegations that only the Fourth Amendment is
        28      implicated in this claim. The Fifth Amendment simply does not protect against uses of
                excessive force. Similarly, because Plaintiff was an arrestee — rather than a pre-trial
                detainee — the Fourteenth Amendment is not implicated.

TERMPSREF
                                                           -3-
            1   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
            2   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
            3   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
            4   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
            5   as a result of the conduct of a particular defendant and he must allege an affirmative link
            6   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
            7   72, 377 (1976).
            8          A.     Count One
            9          The use of excessive force by police officers in the course of an arrest can violate
        10      the arrestee’s Fourth Amendment right to be free from unreasonable seizures. See White
        11      by White v. Pierce County, 797 F.2d 812, 816 (9th Cir. 1986). The Fourth Amendment
        12      does not prohibit the use of reasonable force. Tatum v. City & County of San Francisco,
        13      441 F.3d 1090, 1095 (9th Cir. 2006). Whether the force was excessive depends on
        14      “whether the officers’ actions [were] ‘objectively reasonable’ in light of the facts and
        15      circumstances confronting them, without regard to their underlying intent or motivation.”
        16      Graham v. Connor, 490 U.S. 386, 397 (1989); Tatum, 441 F.3d at 1095; Lolli v. County of
        17      Orange, 351 F.3d 410, 415 (9th Cir. 2003). The Court must balance the nature and quality
        18      of the intrusion against the countervailing governmental interests at stake. Graham, 490
        19      U.S. at 396; Lolli, 351 F.3d at 415. Moreover,
        20
                              [t]he “reasonableness” of a particular use of force must be
        21                    judged from the perspective of a reasonable officer on the
                              scene, rather than with the 20/20 vision of hindsight. . . . .
        22
                              “Not every push or shove, even if it may later seem
        23                    unnecessary in the peace of a judge’s chambers,” violates the
                              Fourth Amendment.
        24
                Graham, 490 U.S. at 396 (citations omitted). “Whether a particular use of force was
        25
                ‘objectively reasonable’ depends on several factors, including the severity of the crime that
        26
                prompted the use of force, the threat posed by a suspect to the police or to others, and
        27
                whether the suspect was resisting arrest.” Tatum, 441 F.3d at 1095.
        28


TERMPSREF
                                                            -4-
            1          Here, Plaintiff alleges that “sheriff’s officers” gang tackled and handcuffed him. To
            2   the extent these allegations are directed at Defendants Mascorro, Pittman, and Lessor,
            3   Plaintiff has failed to state a claim. Plaintiff has failed to allege facts supporting what each,
            4   individual Defendant allegedly did. Although pro se pleadings are liberally construed,
            5   Haines v. Kerner, 404 U.S. 519, 520-21 (1972), conclusory and vague allegations will not
            6   support a cause of action. Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268
            7   (9th Cir. 1982). Further, a liberal interpretation of a civil rights complaint may not supply
            8   essential elements of the claim that were not initially pled. Id. Accordingly, Plaintiff has
            9   failed to state a claim in Count One against Defendants Mascorro, Pittman, and Lessor.
        10             B.      Count Three
        11             In Count Three, Plaintiff alleges that he was unlawfully arrested because officers
        12      “had no probable cause.” The Court notes that Plaintiff is currently facing state criminal
        13      charges of criminal damage and disorderly conduct, which appears related to the actions
        14      described in the Complaint.2 In that case, a grand jury has determined that probable cause
        15      exists to believe Plaintiff committed those crimes, and indicted him.3 Accordingly,
        16      Plaintiff has failed to state a claim in Count Three because it has been determined that
        17      probable cause did exist to arrest him. If Plaintiff wishes to contest that determination, his
        18      only relief lies in his state criminal proceedings. As such, Count Three will thus be
        19      dismissed to the extent Plaintiff alleges that he was illegally arrested.
        20             To the extent Plaintiff alleges that he was illegally searched, he has also failed to
        21      state a claim. Plaintiff alleges only that “the police report says that they searched me so
        22      they must have done that.” Plaintiff does not allege any facts describing who searched him,
        23      or why it was unreasonable to do so.4 Accordingly, whether regarded as an illegal search
        24
                       2
        25                 Maricopa County Superior Court case no. CR2018-001090.
                       3
        26             See Maricopa County Superior Court case no. CR2018-001090 (indictment dated
                February 6, 2018) (available at Maricopa County Superior Court case no. CR2018-
        27      001090).
                       4
        28               The Court notes that officers are permitted to search a person incident to that
                person’s arrest. United States v. Smith, 389 F.3d 944, 950-51 (9th Cir. 2004) (“The search-
                incident-to-arrest exception permits law enforcement officers to conduct a warrantless

TERMPSREF
                                                              -5-
            1   or an illegal seizure, Plaintiff has failed to state a claim in Count Three, and it will thus be
            2   dismissed.
            3          C.     Dismissal of State Criminal Charges
            4          Plaintiff requests, in part, that his state criminal charges be dismissed as relief in
            5   this action. The abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971),
            6   prevents a federal court in most circumstances from directly interfering with ongoing
            7   criminal proceedings in state court. The Younger abstention doctrine continues to apply
            8   while a case works its way through the state appellate process. New Orleans Pub. Serv.,
            9   Inc. v. Council of City of New Orleans, 491 U.S. 350, 369 (1989) (“[f]or Younger purposes,
        10      the State’s trial-and-appeals process is treated as a unitary system”); Huffman v. Pursue,
        11      Ltd., 420 U.S. 592, 608 (1975) (“Virtually all of the evils at which Younger is directed
        12      would inhere in federal intervention prior to completion of state appellate proceedings, just
        13      as surely as they would if such intervention occurred at or before trial.”)
        14             “Three requirements have evolved for proper invocation of Younger: (1) ongoing
        15      state judicial proceedings; (2) implication of an important state interest in the proceedings,
        16      and; (3) an adequate opportunity to raise federal questions in the proceedings.” World
        17      Famous Drinking Emporium v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir. 1987)
        18      (citation omitted).
        19             Based on these criteria, Younger abstention is appropriate here. The State’s interest
        20      in prosecuting Plaintiff is obvious. Plaintiff can adequately litigate his underlying claims
        21      related to the propriety of his present prosecution in his ongoing state criminal proceedings.
        22      Conversely, the potential for federal-state friction resulting from federal intervention is
        23      heightened should this Court interfere with those proceedings. Put another way, if relief is
        24      available to Plaintiff in connection with his state criminal proceedings, it lies in the state
        25      court. When Plaintiff’s state court criminal proceedings have concluded, Plaintiff may
        26      seek relief in federal court for any denial of a federally protected right through a petition
        27      for writ of habeas corpus. However, Plaintiff should note that federal courts will not
        28      search of a person who is arrested, and of his surrounding area, when the search is incident
                to the arrest.”) (citing Chimel v. California, 395 U.S. 752, 762-63 (1969)).

TERMPSREF
                                                             -6-
            1   entertain a habeas petition until Plaintiff has exhausted his state court remedies, Rose v.
            2   Lundy, 455 U.S. 509 (1982), and any claim for damages will be barred by Heck v.
            3   Humphrey, 512 U.S. 477 (1994), unless Plaintiff can demonstrate his conviction has
            4   previously been reversed or otherwise invalidated, because such a judgment in favor of
            5   Plaintiff on these issues would necessarily imply the invalidity of his conviction or
            6   sentence.      In the meantime, however, Plaintiff’s First Amended Complaint will be
            7   dismissed to the extent he seeks the dismissal of his ongoing state criminal proceedings.
            8   IV.       Claims for Which an Answer Will be Required
            9             Liberally construed, Plaintiff has sufficiently stated a Fourth Amendment excessive
        10      force claim against Defendant Davison in Count One, and Davison will be required to
        11      answer that portion of the First Amended Complaint.
        12                The Court notes that, prior to this Order, Defendant Davison filed an Answer (Doc.
        13      6). As such, no further Answer from Davison is required. The Court will refer this matter
        14      to Magistrate Judge Deborah M. Fine for pretrial proceedings.
        15      V.        Warnings
        16                A.     Address Changes
        17                Plaintiff must file and serve a notice of a change of address in accordance with Rule
        18      83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        19      relief with a notice of change of address. Failure to comply may result in dismissal of this
        20      action.
        21                B.     Copies
        22                Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
        23      copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        24      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff
        25      must submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure
        26      to comply may result in the filing being stricken without further notice to Plaintiff.
        27                C.     Possible Dismissal
        28


TERMPSREF
                                                              -7-
            1          If Plaintiff fails to timely comply with every provision of this Order, including these
            2   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
            3   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
            4   to comply with any order of the Court).
            5   IT IS ORDERED:
            6          (1)    Counts Two, Three, and Four are dismissed without prejudice.
            7          (2)    Defendants Mascorro, Pittman, and Lessor are dismissed without prejudice.
            8          (3)    The First Amended Complaint (Doc. 5) is dismissed to the extent Plaintiff
            9   seeks the dismissal of his state criminal proceedings.
        10             (4)    This matter is referred to Magistrate Judge Deborah M. Fine pursuant to
        11      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        12      authorized under 28 U.S.C. § 636(b)(1).
        13
        14             Dated this 1st day of April, 2019.
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            -8-
